Citation Nr: 0944396	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-26 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on October 28, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma, denying reimbursement for non-VA medical costs 
incurred on October 28, 2007.  The Veteran had a hearing 
before the Board in October 2009 and the transcript is of 
record.


FINDINGS OF FACT

1.  The Veteran is 70 percent service-connected for post-
traumatic stress disorder, 30 percent service-connected for a 
muscle injury, 20 percent service-connected for inflammation 
of musculocutaneous, 20 percent service-connected for 
diabetes mellitus, type II, 10 percent service-connected for 
paralysis of sciatic nerve, 10 percent service-connected for 
bilateral sensorineural hearing loss, 10 percent service-
connected for tinnitus and rendered permanently and totally 
disabled as of July 2000.

2.  The medical evidence shows that the Veteran was treated 
at McCurtain Memorial Hospital on October 28, 2007 for 
shortness of breath, with a history of chronic obstructive 
pulmonary disease (COPD), a non-service connected disability. 

3.  A VA registered nurse, in considering the Veteran's claim 
found a lay person would have perceived this condition as a 
medical emergency. 

4.  The private hospital is located within 15 miles of the 
Veteran's home whereas the nearest VA medical center is 
located within 90 miles of the Veteran's home and therefore 
was not a feasible option on October 28, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on October 28, 2007 have been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was admitted into McCurtain Memorial Hospital on 
October 28, 2007 after symptoms of coughing and fever 
persisted.  The Veteran has a history of significant lung 
disease, to include COPD, as well as frequent episodes of 
pneumonia.  The Veteran alleges at the time of his admission 
he was "incoherent."  

In the absence of prior authorization, which is the case 
here, the Veteran may still be reimbursed if eligibility is 
established. Generally, to establish eligibility for payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1725.

In this case, consideration of the criteria under § 1725 is 
irrelevant because the Veteran was rated totally disabled at 
the time of receipt of the medical care and, therefore, 
application of 38 U.S.C.A. § 1728 is appropriate.  See 38 
U.S.C.A. § 1728(a)(3) (non-VA medical treatment can be 
reimbursed for care and services of "any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability." Id. 
(emphasis added)). 

The Board notes the distinction between § 1725 and § 1728 is 
significant for this claim because the Veteran does not 
dispute that his primary insurance is with Medicare and that 
Medicare paid the majority of his bill.  Under 38 U.S.C.A. § 
1725, the fact that some other health-care contract paid any 
part of his private medical treatment would bar recovery of 
VA medical reimbursement.  See id. at § 1725(b)(3).  There is 
no such provision under § 1728 and, therefore, the Veteran is 
still entitled to reimbursement of non-VA medical treatment 
if the other criteria are met notwithstanding the fact that 
his primary insurance already covered a portion of his 
medical expenses.  See 38 U.S.C.A. § 1728.

The crucial inquiry, then is whether the other two criteria 
of § 1728 are met. The Board concludes they are.

In this case, the RO denied the Veteran's claim under 38 
U.S.C.A. § 1725 finding VA facilities were reasonably 
available.  No further rationale is indicated.  The initial 
claims worksheet completed by a VA registered nurse indicates 
that although a lay person would have perceived the condition 
as a medical emergency, VA facilities were feasibly available 
to provide the services and the medical condition did not 
prevent the patient from traveling to the nearest VA.

The Veteran within his claim and during his hearing before 
the Board takes issue with the RO's finding indicating while 
his current address is in close proximity to a VA hospital, 
his address at the time of treatment was significantly 
further away from the nearest VA facility.  The Veteran 
alleges he later moved to a house within close proximity to a 
VA medical center because of his medical conditions.  This 
move, however, did not occur until after the episode in 
question.

According to the private treatment registration documents, 
the listed address of the Veteran at the time of his 
admission on October 28, 2007 was in Broken Bow, Oklahoma.  
His home, then, was approximately 90 miles away from the 
nearest VA Medical Center and within 15 miles of the private 
hospital where he received treatment. In a true emergency, 
therefore, a VA medical center would not be a feasible 
option.  This criterion is clearly met.

With regard to "medical emergency", under § 1728, a 
"medical emergency" must be of such a nature that delay in 
obtaining treatment would have been hazardous to life and 
health.  See 38 U.S.C.A. § 1728(b); Zimick, 11 Vet. App. at 
49.  The Court has held that "medical emergency" is a 
medical question best answered by a physician.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).

The only medical opinion specifically addressing whether the 
Veteran's treatment was a "medical emergency" is found 
within the claims worksheet completed by a VA registered 
nurse.  Therein, the nurse determined the Veteran's treatment 
was a medical emergency.  The subsequent rating decision and 
statement of the case, moreover, did not deny the claim based 
on the lack of a finding of a medical emergency.  Rather, the 
basis of the prior denial was feasibility.  Again, for 
reasons explained above, the Board does not agree that VA 
facilities were reasonably feasible given the Veteran's home 
address at the time of his treatment.

The private treatment notes in and of themselves do not 
conclusively paint a picture of an emergency situation 
especially in light of the fact the Veteran was discharged 
the same day to his home.  

At the very least, the medical evidence renders the claim in 
equipoise and as such the benefit of the doubt is in favor of 
the claimant. 38 C.F.R. § 3.102.  Therefore, based on the 
foregoing, the Board concludes that the Veteran is entitled 
to reimbursement for the veteran's non-VA medical treatment 
for October 28, 2007. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Since the claim is being granted, any deficiencies 
in notice were not prejudicial to the Veteran. 


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on October 28, 
2007 is granted subject to the laws and regulations governing 
monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


